NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted February 11, 2010∗
                                    Decided February 17, 2010


                                               Before

                                 FRANK H. EASTERBROOK , Chief Judge

                                 DANIEL A. MANION, Circuit Judge

                                 TERENCE T. EVANS, Circuit Judge


No. 09-2778
                                                                 Appeal from the United
UNITED STATES OF AMERICA,                                        States District Court for the
      Plaintiff-Appellee,                                        Northern District of Illinois,
                                                                 Eastern Division.
                v.
                                                                 No. 00 CR 1043
ABDELHAMID SEDRATI,                                              Matthew F. Kennelly, Judge.
     Defendant-Appellant.


                                                Order

       Appellant’s brief presents a single contention: that United States v. Demaree, 459
F.3d 791 (7th Cir. 2006), should be overruled. Demaree holds that a district judge must
use the sentencing manual that is in force on the date of sentencing, and that doing so
does not violate the Ex Post Facto Clause. We have been asked many times to
reconsider Demaree and have just as often declined. Appellant does not present a new
argument, so there is no reason for this court to give this issue further consideration.
Appellant has preserved his contentions for presentation to the Supreme Court. Given
Demaree, appellant’s sentence is unexceptionable. The judgment therefore is affirmed.



        ∗ After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).